Citation Nr: 0514591	
Decision Date: 05/27/05    Archive Date: 06/08/05

DOCKET NO.  00-02 189A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for claimed varicose 
veins of the right leg.  

2.  Entitlement to service connection for claimed crushed 
knuckles on the right hand.  

3.  Entitlement to service connection for claimed jock itch.  



REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Affairs





ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1991 to April 
1993.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the RO.  

This appeal was remanded by the Board in May 2003 for further 
development of the record.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran currently is shown to have varicose veins of 
the right leg that as likely as not had their clinical onset 
during service.  

3.  The veteran currently is not shown to have manifested 
crushed knuckles of the right hand or jock itch due to any 
event or incident of his period of active military service.  




CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
disability manifested by varicose veins of the right leg is 
due to disease or injury that was incurred in service.  
38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 38 C.F.R. § 
3.303 (2004).  

2.  The veteran is not shown to have disability manifested by 
crushed knuckles of the right hand due to disease or injury 
that was incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107, 7104; 38 C.F.R. §§ 3.102, 3.303.  

3.  The veteran is not shown to have disability manifested by 
jock itch due to disease or injury that was uncured in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107, 7104; 
38 C.F.R. §§ 3.102, 3.303.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and amended by Pub. L. No. 108-183, 
§§ 701(a),(b); 117 Stat. 2651 (Dec. 16, 2003) (codified at 
38 U.S.C.A. §§ 5102, 5103(b) (West Supp. 2004)), redefined 
VA's duty to assist a veteran in the development of a claim.  

VCAA requires VA to notify claimants of the evidence needed 
to substantiate their claims, of what evidence they are 
responsible for obtaining, and of what evidence VA will 
undertake to obtain.  38 U.S.C.A. § 5103(a); See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In a letter dated in July 2003, the RO notified the veteran 
of the evidence needed to substantiate his claim and offered 
to assist him in obtaining any relevant evidence.  The letter 
gave notice of what evidence the veteran needed to submit and 
what VA would try to obtain.  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

Because this case was pending when VCAA was enacted, the 
notice was provided after the initial decision.  The 
Pelegrini Court noted that it did not intend to void RO 
decisions made prior to proper VCAA notice.  It provided a 
remedy for delayed notice, which was a remand for the RO to 
provide the necessary notice, or for the Board to provide 
reasons and bases as to why the veteran was not prejudiced by 
the lack of notice.  Pelegrini v. Principi, at 120, 122-124.  
The required VCAA notice was ultimately provided by the RO in 
a July 2003 letter.  

The Pelegrini Court expressed the view that a VCAA notice 
letter consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must also tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini v. Principi, at 121.  

In the letter, the RO informed the veteran of the evidence he 
needed to submit.  The RO specifically requested that the 
veteran provide it with enough information about records to 
support his claim so that they could request them from the 
person or agency who has them.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim.  

VA has obtained all known treatment records.  There are no 
other identified outstanding records that could be relevant 
to the veteran's appeal for service connection.  The veteran 
was afforded a VA examination in September 1998.  

The Board finds that the veteran has been provided with the 
required notice and that all indicated development has been 
completed.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).  


Pertinent Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A grant of service connection requires medical evidence of a 
current disability, medical, or in some cases lay, evidence 
of in-service incurrence of a disease or injury, and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Gilpin v. West, 155 F. 
3d 1353 (Fed. Cir. 1998) (holding that a showing of current 
disability was required for a grant of service connection).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2004).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  


Analysis

I.  Varicose veins of the right leg

The veteran asserts that he developed a varicose vein in his 
right leg while stationed in Tennessee during service.  

A careful review of the veteran's service medical records 
shows that he had no complaints or findings of varicose 
veins.  At his March 1993 separation examination, the veteran 
did not report having any varicosities, and the clinical 
evaluation of his vascular system was reported to be normal.  

At a September 1998 VA examination, the veteran reported 
first noticing varicose veins in 1991 or 1992.  He reported 
that he got some aching from time to time in his right calf.  
He stated that he never wore elastic hose or any other 
treatment for his varicose veins.  

On examination, the veteran reported having pain in the right 
calf when he walked on his toes.  The examiner noted that the 
veteran had severe varicose veins, greater saphenous system, 
right leg, that were tender at the knee.  

The veins extended to just below the right groin from the 
right medial malleolus.  He had moderate varicose veins of 
the lesser saphenous system of the posterior thigh from the 
knee to the upper, right calf.  He also had mild varicose 
veins, greater saphenous system of the left leg from the 
medial malleolus to the knee.  

In the instant case, the evidence of record shows no 
findings, treatment or complaints of varicose veins of the 
right leg in service.  

However, given the severity of the right leg varicose veins 
and the veteran's assertions regarding a continuity of 
symptomatology, the Board finds that the evidence of record 
is in relative equipoise in showing that the claimed varicose 
veins of the right leg as likely as not had their clinical 
onset during service.  

By extending the benefit of the doubt to the veteran, service 
connection for varicose veins in the right leg is warranted.  


II.  Crushed knuckles of the right hand

The veteran asserts that he injured his right hand while on 
leave during service.  He reports that he was walking down 
stairs and tripped, smashing his hand through a glass plate 
window.  

A careful review of the service medical records shows that 
the veteran was treated in March 2003 for lacerations to the 
right hand, specifically to the knuckle area, with scratches 
on his index, ring, and middle fingers.  The abrasions were 
noted as superficial.  Sensory and tendons were intact.  The 
veteran was treated with Betadine ointment to the wounds and 
watched for signs of infection.  

At the separation examination, the veteran did not report 
having crushed knuckles or any other residual of the right 
hand injury.  It was noted that he had had recent lacerations 
to his hand that were treated.  

At the September 1998 VA examination, the veteran reported 
that his right hand locked up and cramped and that he could 
not open it for a few seconds.  He also stated that the left 
hand did the same thing.  

On examination, the examiner noted unsightly, but not tender, 
scars on the right hand.  All functions of both hands were 
completely normal.  There was no evidence of any swollen 
joints or other deformities.  The knuckles were normal.  

The veteran could touch the thumbs of both hands to all 
fingertips easily and the fingertips and the thumbs could 
touch the palms easily for both hands.  There was no pain and 
all the functions were done easily.  

The examiner diagnosed a right hand injury with very small, 
unsightly, but not tender scars noted on the posterior right 
index finger, right middle finger, and right small finger.  
All functions of both hands were normal.  The knuckles were 
normal, and x-ray studies of the right hand were normal.  

Significantly, in a rating action in June 1999, the RO 
granted service connection for the residuals of lacerations 
of the right hand.  

The evidence is clear that the veteran injured his right hand 
while in service.  However, the record discloses no current 
findings of residual disability manifested by crushed 
knuckles of the right hand.  

In the absence of competent evidence of current disability 
manifested by crushed knuckles of the right hand, the Board 
concludes that preponderance of the evidence is against the 
claim.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and 
service connection must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.  Jock itch

The veteran asserts that he developed a recurrent jock itch 
while preparing for dive school in service.  

However, a careful review of the service medical records 
shows that they are negative for any complaints or findings 
of jock itch.  At his separation examination, the veteran did 
not report having any skin diseases, and the evaluation of 
his skin was reported to be normal.  

At the VA examination, the veteran reported being treated in 
service in 1992 for jock itch.  He stated that he currently 
used Gold Bond Medicated Powder or cream every day in the 
groin area.  He stated that he did not have the rash as much 
at the time of the examination, but did have a burning 
sensation in the groin.  

On examination, the veteran's skin was normal.  There was no 
evidence of any rash in the groin area.  The examiner 
diagnosed status post jock itch with no disease found at the 
time of the examination.  

The veteran has not submitted or identified any medical 
evidence showing a current disability manifested by a jock 
itch that developed during service.  

In the absence of competent evidence of current skin 
disability due to service, the Board concludes that 
preponderance of the evidence is against the claim.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and 
service connection for jock itch must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for varicose veins of the right leg is 
granted.  

Service connection for crushed knuckles of the right hand is 
denied.  

Service connection for jock itch is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge
	Board of Veterans' Appeals





 Department of Veterans Affairs


